Case MDL No. 3006 Document 14-5 Filed 05/06/21 Page 1 of 6




              EXHIBIT 4
                  Case MDL No. 3006 Document 14-5 Filed 05/06/21 Page 2 of 6




                                                                                                      Elyse Shimada
                                                                                                     dir 202 898 5877
                                                                                      eshimada@hollingsworthllp.com


April 23, 2021

VIA ELECTRONIC MAIL

Raymond C. Silverman
Parker Waichman LLP
6 Harbor Park Drive
Port Washington, New York 11050
rsilverman@yourlawyer.com

           Re: Colella v. NPC, No. 3:20-CV-00367 (D. Conn.)

Dear Raymond:

         We write to respond to your letter dated April 6, 2021, containing plaintiffs’ new demands
that provide us for the first time with an understanding of the scope for plaintiffs’ demands as to
NPC’s document productions in these cases. The letter included the first identification by plaintiffs
of fifty-seven current and former Novartis employees for whom plaintiffs request productions of
documents, 1 a revised set of search terms that plaintiff proposes using to search those custodians’
documents, 2 and a list of non-custodial data sources from which plaintiffs demand productions.
This letter is to respond specifically to plaintiffs’ request for document productions from the
fourteen non-custodial data sources identified in Appendix C. NPC will separately respond to your
proposed search terms and proposed custodian list.

        NPC notes that it has already produced documents from eight of the fourteen non-custodial
sources listed in Appendix C, including, where indicated, data from an additional seven
predecessor system(s). NPC will be producing additional documents from these eight non-custodial
sources and a ninth additional non-custodial source, as described below. The productions to date
are part of the more than 480,000 documents (comprising of more than 530 gigabytes of data and
an estimated more than 10.8 million pages) already produced to plaintiffs from custodial and non-




1
    Not all of these individuals are or were employees of Novartis Pharmaceuticals Corporation.
2
  It is unclear the extent to which plaintiffs intend for their requested search terms to also apply to other non-custodial
data sources. As we have previously explained, many of the non-custodial sources identified are not suited for
searching using the complex string of hundreds of terms that plaintiffs propose, and in those instances, if a production
is to be made from such sources, it will be using other alternative scoping methods that are appropriate for the
particular data source.
              Case MDL No. 3006 Document 14-5 Filed 05/06/21 Page 3 of 6

Raymond C. Silverman
April 23, 2021
Page 2

custodial sources. The eight sources from plaintiffs’ list of fourteen non-custodial sources from
which NPC has produced or will produce documents are:

       1. Vantage and its legacy systems, Edge and Compass. NPC will produce to plaintiffs’
          counsel the sales force call notes for visits made to each plaintiff’s prescribing
          physicians from these systems on a case-specific basis. NPC searched for and will
          produce all entries involving Tasigna® for these providers from the date of Tasigna®’s
          first approval in 2007 through the respective plaintiff’s last date of use of Tasigna®.
          NPC will make additional productions on a case-specific basis to counsel for their later
          filed cases and if new prescribers are identified.
       2. CareConnect and its legacy system, MediCUS/SIEBEL. NPC produced a listing of non-
          medical inquiries from and responses to plaintiffs’ prescribing doctors from
          CareConnect and the Medical Inquiry Response Library Interconnecting Novartis
          (Midocs) and its legacy system (MediCUS/SIEBEL), searching for known Tasigna®
          prescribers. NPC searched for all entries involving Tasigna® for these providers from
          the date of Tasigna®’s first approval in 2007 through the respective plaintiff’s last date
          of use of Tasigna®. The listing of inquiries and responses are located at
          TPROD09255467-TPROD09255469. NPC is searching for underlying documentation
          for NPC’s responses to identified prescribers from CareConnect and Midocs. To the
          extent NPC can locate non-objectionable materials, we will produce them. NPC will
          make additional productions on a case-specific basis to counsel for their later filed cases
          and if new prescribers are identified.
       3. MIDUS and its legacy system, MediCUS/SIEBEL. NPC produced a listing of medical
          inquiries from and responses to plaintiffs’ prescribing doctors from MIDUS and the
          Medical Inquiry Response Library Interconnecting Novartis (Midocs) and its legacy
          system, searching for known Tasigna® prescribers. NPC searched for all entries
          involving Tasigna® for these providers from the date of Tasigna®’s first approval in
          2007 through the respective plaintiff’s last date of use of Tasigna®. The listing of
          inquiries and responses are located at TPROD09255467-TPROD09255469. NPC is
          searching for underlying documentation for NPC’s responses to identified prescribers
          from MIDUS and Midocs. To the extent NPC can locate non-objectionable materials,
          we will produce them. NPC will make additional productions on a case-specific basis to
          counsel for their later filed cases and if new prescribers are identified.
       4. Regulatory Submission and Master Trial File Repository (SubWay). The Regulatory
          Documentation and Information System (REDI), the Clinical Documentation and
          Information System (CREDI), and the Preclinical Documentation Information System
          (PREDI) have been consolidated into SubWay. NPC produced or will produce
          documents from REDI, CREDI, and PREDI for NDA 22068 and IND Nos. 69764,
            Case MDL No. 3006 Document 14-5 Filed 05/06/21 Page 4 of 6

Raymond C. Silverman
April 23, 2021
Page 3

         105932, 117629, 117722, and 117834 in full without the use of any search terms. NPC
         produced documents from PREDI through December 31, 2015 and will update that
         production to bring it to present. The PREDI production is located at TPROD09255470-
         TPROD09260258. NPC will also produce documents from CREDI through December
         31, 2015 shortly, and will update that production to bring it to present.
      5. KNIPPER and its legacy system, SAMS. These two systems contain data about product
         samples that went to health care practitioners. NPC will produce from these two sources
         searching for known Tasigna® prescribers. NPC searched for all Tasigna® samples
         given to these known prescribers from the date of Tasigna®’s first approval in 2007
         through the respective plaintiff’s last date of use of Tasigna®. NPC will make additional
         productions on a case-specific basis to counsel for their later filed cases and if new
         prescribers are identified.
      6. Concerto. In addition to the above, NPC is planning to produce health care practitioner
         spend data from Concerto for prescribing physicians. NPC searched for all entries
         regarding Tasigna® for prescribing physicians from the date of Tasigna®’s first approval
         in 2007 through the respective plaintiff’s last date of use of Tasigna®. NPC will provide
         the information to counsel on a case-specific basis.
      7. ESOPS. NPC is also planning to update the collection of standard operating procedures
         (SOPs) from ESOPS that was included in the 10.8 million pages already provided to
         plaintiff. The SOPs previously produced are located at TPROD09227749-
         TPROD09228063 and TPROD08095910-TPROD08096548.
      8. ARGUS. NPC previously produced ARGUS output under the custodian name Novartis –
         Adverse Events. The materials are located at TPROD00002497-TPROD00004084 and
         TPROD01591456-TPROD01598091. NPC also produced underlying adverse event files
         regarding plaintiffs’ cardiovascular events. The underlying adverse event files are
         located at: TPROD09255390-TPROD09255466. NPC will make additional productions
         of adverse event files on a case-specific basis to counsel for their later filed cases and if
         new prescribers are identified. NPC will also search ARGUS and produce an updated
         listing of cardiovascular adverse events reported to the company in patients receiving
         Tasigna®.
      9. oMAP. In addition to the above sources listed in plaintiffs’ letter, NPC will produce an
         index of approved Tasigna® promotional materials to plaintiffs’ counsel from oMAP, a
         source that was not included in plaintiffs’ Appendix C, but that we include as it appears
         to fall within the scope of plaintiffs’ document requests. NPC previously produced
         promotional materials under the Novartis-oMAP custodian, which are located at
         TPROD09228064-TPROD09234551. NPC notes that there is a considerable manual
         burden to pulling each resource listed in the index, which must be done on an item-by-
                Case MDL No. 3006 Document 14-5 Filed 05/06/21 Page 5 of 6

Raymond C. Silverman
April 23, 2021
Page 4

             item basis. Accordingly, NPC objects to producing every approved resource as unduly
             burdensome and not proportional to the needs of the case. However, NPC will meet and
             confer about the appropriate scope to update the production of approved promotional
             materials for 2015 to present.


       Plaintiffs’ list of sources includes five for which NPC has been unable to determine what
discoverable information plaintiffs believe may exist that is not already addressed by other data
sources:

         10. Documentum
         11. TrackWise
         12. E360
         13. SAS Database
         14. “Clinical Safety Database.”

         We are not aware of a data source by the name “Clinical Safety Database.” Rather, we are
aware of (1) the ARGUS safety database and (2) CREDI, from both of which NPC has made or
will make productions, as described above. To the extent plaintiff has something other than CREDI
and ARGUS in mind, please provide us additional information. NPC is willing to confer further
regarding these data sources, but plaintiffs need to identify what specifically is sought and how it is
not already addressed by current or upcoming productions from the nine non-custodial sources
from which NPC already has produced or will produce documents (or the custodial files which
have been produced for fourteen custodians, or will be produced for additional employees). A mere
list of purported data sources, in isolation without any explanation, is not how discovery operates. 3
NPC is willing to discuss producing documents from certain data sources to plaintiffs provided the
source contains relevant information that is not unduly burdensome to produce, is proportional to
the needs of the case, and is not duplicative. But NPC is not required to guess at what plaintiffs
want.

         NPC objects to plaintiffs’ demand for one of the sources:

         15. Commercial Data Lake. NPC objects to producing from this source as it contains third-
         party prescription data of questionable relevance that NPC is not contractually permitted to
         share, and accordingly, an attempt to collect and produce data from this source is unduly
         burdensome and not proportional to the needs of this case. We are willing to confer
         regarding this data source, but plaintiffs need to identify what specifically is sought and

3
 Plaintiffs’ original list of non-custodial data sources contained eighteen sources and plaintiffs also requested that NPC
produce from all fourteen sources that NPC listed in its September 21, 2020 letter.
              Case MDL No. 3006 Document 14-5 Filed 05/06/21 Page 6 of 6

Raymond C. Silverman
April 23, 2021
Page 5

       how it is not already addressed by current or upcoming productions from the nine non-
       custodial sources from which NPC already has or will produce documents (or the custodial
       files which have been produced for fourteen custodians, or will be produced for additional
       employees).

        We remain willing to work with plaintiffs’ counsel to produce documents from relevant
sources that are not duplicative, unduly burdensome to produce, and proportional to the needs of
the case. If, after reviewing the productions plaintiffs have already received and will receive from
non-custodial sources, plaintiffs believe there is something missing, then NPC remains ready and
willing to confer. NPC is not willing to produce documents from any non-custodial source,
however, that would not contain relevant information, would be unduly burdensome to produce, is
duplicative, and is not proportional to the needs of the case.

                                             Sincerely,



                                             Elyse Shimada

cc:    Christopher Oxx, Esq.
       Harrison Biggs, Esq.
       Mark Ostrowski, Esq.
